      Case 1:19-cv-12172-DJC Document 21 Filed 12/20/19 Page 1 of 9



                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS


DAMILARE SONOIKI,

             Plaintiff,

     v.
                                       Civil Action No. 1:19-cv-12172
HARVARD UNIVERSITY, HARVARD
UNIVERSITY BOARD OF OVERSEERS,
and THE PRESIDENT AND FELLOWS OF
HARVARD COLLEGE,

             Defendants.


               MOTION FOR LEAVE TO FILE UNDER SEAL
          Case 1:19-cv-12172-DJC Document 21 Filed 12/20/19 Page 2 of 9



       Pursuant to Local Rule 7.2, Defendants Harvard University, Harvard University Board of

Overseers, and the President and Fellows of Harvard College (together “Harvard”) 1 hereby move

for leave to file under seal documents supportive of their Motion to Dismiss, as well as to redact

the names and personally identifiable information of non-parties named in those sealed

documents. As explained below, the documents Harvard seeks to file under seal are notices of

denial of appeal and disciplinary case reports issued as part of Harvard’s disciplinary

proceedings against Plaintiff. These documents contain confidential and intimately private

information about parties and non-parties and are records protected against disclosure by the

Family Educational Rights and Privacy Act (“FERPA”). Harvard further moves for leave to file

a redacted Memorandum in support of its Motion to Dismiss (“Memorandum”) through ECF and

to submit to the Court an unredacted Memorandum under seal. As explained below, the

Memorandum quotes limited portions of the disciplinary case reports. Counsel for Harvard have

conferred with counsel for Plaintiff, who have indicated that Plaintiff assents to the documents

being filed under seal, but objects to Harvard providing Plaintiff the reports redacted with

pseudonyms.

                                        BACKGROUND

       In 2013, three Harvard College students filed sexual misconduct complaints against

Plaintiff, also a Harvard College student at the time. During its investigation of the complaints,

Harvard prepared three disciplinary case reports, each of which contains sensitive nonpublic

information about the students who participated in Harvard’s investigation, detailing the




   1
     Plaintiff’s Complaint incorrectly identifies the Harvard entities as “Harvard University,
Harvard University Board of Overseers, and the President and Fellows of Harvard College.” The
President and Fellows of Harvard College is the legal entity that comprises the various named
defendants and is the only proper party to this litigation.

                                               -1-
          Case 1:19-cv-12172-DJC Document 21 Filed 12/20/19 Page 3 of 9



allegations and evidence gathered in connection with the sexual misconduct complaints.

Harvard ultimately required Plaintiff to withdraw and dismissed him from the College as a result

of the complaints, and when Plaintiff appealed, issued two notices denying those appeals.

       On October 21, 2019, Plaintiff filed the Complaint in this action, asserting four claims

against Harvard stemming from his disciplinary proceedings: breach of contract; breach of basic

fairness; breach of the covenant of good faith and fair dealing; and estoppel and reliance. Dkt. 1.

In support of his claims and throughout his Complaint, Plaintiff discusses and relies upon the

three disciplinary case reports, see, e.g., Compl. ¶¶ 191-201, 329-38, as well as the decision on

appeal, see id. ¶ 371. These documents may thus properly be considered at the motion-to-

dismiss stage. See Clorox Co. Puerto Rico v. Proctor & Gamble Commercial Co., 228 F.3d 24,

32 (1st Cir. 2000).

       On December 20, 2019, Harvard intends to file a Motion to Dismiss the Complaint

pursuant to Federal Rule of Civil Procedure 12(b)(6), together with a Memorandum in Support

of that Motion. The Memorandum attaches and quotes from the same disciplinary case reports

and notices of denial of appeal relied on by Plaintiff in the Complaint. Given the sensitive

nonpublic information contained in the reports and the documents’ status as education records,

Harvard moves now to file the reports and the notices of denial of appeal, as well as its

Memorandum quoting from those documents, under seal.

                                          ARGUMENT

       The three disciplinary case reports and the notices of denial of appeal should be redacted

and filed under seal for two independent reasons. First, the reports contain intimate, sensitive,

and confidential information that would be harmful to Plaintiff and non-parties if released to the




                                               -2-
          Case 1:19-cv-12172-DJC Document 21 Filed 12/20/19 Page 4 of 9



public. And second, the reports and the notices of denial of appeal are records protected against

disclosure under the regulations promulgated under FERPA.

I.      The Reports Contain Intimate Personal And Confidential Information About
        Plaintiff And Non-Parties.

        Pursuant to District of Massachusetts Local Rule 7.2, confidential information or

materials submitted with court filings may be sealed or otherwise restricted from public access

upon a showing of good cause. Good cause exists in this matter for at least two reasons. First,

the reports reveal highly personal, confidential, and sensitive information about Plaintiff, as well

as non-parties to this case—namely, the complainants and other witnesses who participated in

Harvard’s investigation. The reports identify the complainants by name and describe in detail

the sexual interactions that formed the basis for their sexual misconduct complaints against

Plaintiff. There are also more than 100 pages of exhibits attached to the reports, which contain

highly personal and private text messages and emails from Plaintiff, the complainants, and other

Harvard College students. Making this kind of information available to the public has the

potential to “injure the reputations of the students involved, including the perpetrator, the victim

and any witnesses.” United States v. Miami Univ., 294 F.3d 797, 818 (6th Cir. 2002); see also

Doe v. Trs. of Dartmouth Coll., 2018 WL 2048385, at *6 (D.N.H. May 2, 2018) (explaining that

individuals who accuse others of sexual misconduct have a strong case for anonymity). And that

potential harm outweighs any interest the public might have in accessing this information. See In

re Bos. Herald, Inc., 321 F.3d 174, 190-91 (1st Cir. 2003) (affirming the trial court’s sound

discretion to maintain documents under seal where the privacy interests outweigh the general

public interest in access to judicial records, and noting that courts should give increased weight

to the privacy interests of third parties).




                                                -3-
          Case 1:19-cv-12172-DJC Document 21 Filed 12/20/19 Page 5 of 9



       Harvard also has an interest in the confidentiality of these reports. Confidentiality is key

to the integrity and functioning of Harvard’s disciplinary process, the goal of which is to promote

and maintain a secure campus. Revealing the personally identifiable information of any of the

students named in the reports may have a chilling effect on student and other witness

participation in Harvard’s investigatory processes. See DeCosta v. Chabot, 1994 WL 279739, at

*2 (D.N.H. June 9, 1994) (granting motion to seal abuse investigation records as supporting

exhibits to a dispositive motion, in part to “encourage reports and to protect the reporters”).

II.    The Reports And The Notices Of Denial Of Appeal Constitute Records Protected
       Against Disclosure Under FERPA.

       The reports and notices of denial of appeal should be filed under seal and in a redacted

form for a second, independent reason: Harvard is prohibited by FERPA’s implementing

regulations from (i) disclosing education records to the public and (ii) disclosing the names and

identities of the Harvard College students who are not parties to this litigation, but who are

named in the reports.

       As a general matter, universities may not produce to third parties any “personally

identifiable information from [a] student’s education records” absent prior written consent. 34

C.F.R. § 99.30. One exception to that rule applies when, as here, a “student initiates legal action

against” a university. Id. § 99.31(a)(9)(iii)(B). But that exception only allows the university to

“disclose to the court, without a court order or subpoena, the student’s education records that are

relevant for the educational agency or institution to defend itself.” Id. (emphasis added). A

sealed filing that would limit dissemination of Plaintiff’s education records—including the

reports and the notices of denial of appeal—to the Court is thus warranted.

       As discussed above, the reports also disclose the identities of the three women who filed

sexual misconduct complaints against Plaintiff, as well as several witnesses involved in the


                                                -4-
             Case 1:19-cv-12172-DJC Document 21 Filed 12/20/19 Page 6 of 9



proceedings. That information is treated as confidential elsewhere in the FERPA implementing

regulations. See, e.g., id. § 99.31(a)(14)(ii) (providing that a university is permitted to disclose a

student’s education record as part of a disciplinary proceeding but that it “may not disclose the

name of any other student, including a victim or witness,” involved in the disciplinary

proceeding). As such, Harvard should be permitted to redact the names and personally

identifiable information of these other students, even when filing the reports under seal. 2

III.       A Redacted Version Of The Memorandum Should Be Publicly Filed, And An
           Unredacted Version Should Be Filed Under Seal.

           If the Court finds good cause for filing the disciplinary case reports and the notices of

denial of appeal under seal, it follows that the Court should find good cause for redacting the

public version of the Memorandum to omit quotations from the reports and for filing a complete

version of the Memorandum directly with the Court under seal.

                                             CONCLUSION

           For the reasons set forth above, Harvard respectfully requests that this Court issue an

Order permitting it to file the disciplinary case reports, including exhibits, and notices of denial

of appeal under seal and with redactions to omit all references to the names and personally

identifiable information of any student other than Plaintiff. Harvard also respectfully request that

this Court issue an Order permitting it to redact the portions of its Memorandum that quote from

the reports and to file the unredacted Memorandum under seal.




       2
     Harvard proposes to replace the complainants’ names with “Ann,” “Betty,” and “Cindy,”
the pseudonyms introduced in Plaintiff’s Complaint. See Compl. ¶ 43. Other student witnesses
will be referred to as “Witness #” or “W#.” Plaintiff objects to being provided copies of the
reports with these redactions.

                                                   -5-
        Case 1:19-cv-12172-DJC Document 21 Filed 12/20/19 Page 7 of 9




Dated: December 20, 2019           Respectfully submitted,



                                       /s/ Anton Metlitsky
                                       Anton Metlitsky (pro hac vice)
                                       ametlitsky@omm.com
                                       Patrick D. McKegney (pro hac vice)
                                       pmckegney@omm.com
                                       O’MELVENY & MYERS LLP
                                       7 Times Square
                                       New York, NY 10036
                                       Telephone:     (212) 326-2000
                                       Facsimile:     (212) 326-2061

                                       Apalla U. Chopra (pro hac vice)
                                       achopra@omm.com
                                       O’MELVENY & MYERS LLP
                                       400 South Hope Street
                                       Los Angeles, CA 90071
                                       Telephone:    (213) 430-6000
                                       Facsimile:    (213) 430-6407

                                       Bradley N. Garcia (pro hac vice)
                                       bgarcia@omm.com
                                       O’MELVENY & MYERS LLP
                                       1625 Eye Street, NW
                                       Washington, DC 20006
                                       Telephone:    (202) 383-5300
                                       Facsimile:    (202) 383-5414

                                       Victoria L. Steinberg, BBO #666482
                                       Tara D. Dunn, BBO #699329
                                       TODD & WELD LLP
                                       One Federal Street
                                       Boston, MA 02110
                                       Telephone:     (617) 624-4714
                                       Facsimile:     (617) 624-4814
                                       vsteinberg@toddweld.com
                                       tdunn@toddweld.com

                                       Attorneys for Defendants,
                                       Harvard University, Harvard Board of
                                       Overseers, and President and Fellows of
                                       Harvard College


                                    -6-
         Case 1:19-cv-12172-DJC Document 21 Filed 12/20/19 Page 8 of 9




               CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1

       The undersigned counsel hereby certifies that Defendants’ counsel has conferred in good

faith with counsel for Plaintiff regarding the foregoing Motion. Plaintiff, through counsel, has

indicated that he assents to the documents being filed under seal, but objects to Harvard

providing Plaintiff the reports redacted with pseudonyms

                                                  /s/ Anton Metlitsky
                                                  Anton Metlitsky (pro hac vice)




                                               -7-
          Case 1:19-cv-12172-DJC Document 21 Filed 12/20/19 Page 9 of 9



                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on December 20,

2019.

                                                   /s/ Anton Metlitsky
                                                   Anton Metlitsky (pro hac vice)




                                                -8-
